Citation Nr: 1414389	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1993 to December 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 20 percent for a low back disability.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2010 and in July 2013, the case was remanded for additional development.  

[This appeal was processed using VA's paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.]

This matter of the rating for a low back disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously before the Board in July 2013, when it was observed that records of a Workman's Compensation claim following a February 2010 injury and of private treatment by Dr. Beirne, the Veteran's primary care physician, remained outstanding.  It also found the Veteran's October 2010 VA examination inadequate as it failed to comply with prior July 2010 remand instructions requesting an opinion on whether any current low back disability is due to intercurrent postservice injuries (and for disassociation of such symptoms to the extent possible).  Accordingly, the case was remanded to secure the records indicated above, and for a new examination considering the updated factual record and providing the opinion requested.

On remand, the RO arranged for an August 2013 examination of the Veteran's low back disability.  In December 2013, the Veteran submitted partial medical records pertaining to his February 2010 work-related injury.  However, records of all treatment the Veteran received for his back from Dr. Beirne have not been obtained.  In a claim for increase, records of all treatment the Veteran received for the disability at issue during the period of time under consideration are pertinent evidence that must be secured. 

Moreover, the records submitted by the Veteran were received after the August 2013 VA examination, and did not include any records related to his Workman's Compensation claim [the record shows treatment records related to the February 2010 injury were forwarded to Workman's Comp].  Therefore, the August 2013 examination was based on an incomplete factual record (and is inadequate).  The Board also notes that the examination did not include an opinion as to whether any of the Veteran's current low back disability is due exclusively to intercurrent postservice injury.  When action requested on remand (needed to properly adjudicate a claim on appeal), the Board is mandated to seek corrective action.  See Stegall v, West, 11 Vet. App. 268, 271 (1998).

The most recent record of VA treatment the Veteran received for his back associated with the record now before the Board is dated in November 2008.  Updated records of any subsequent such treatment are constructively of record, are pertinent to the claim, and must also be secured.

[The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in conjunction with a claim for increase (to include identifying information and releases for private records) is not furnished within one year after the date of request, the claim is to be considered abandoned.]

The case is REMANDED for the following:

1. The RO must ask the Veteran to provide the identifying information and releases necessary VA to secure complete clinical records of all evaluations or treatment he has received for low back disability during the pendency of this claim (complete records of which are not already associated with the record).  He must specifically provide releases for complete records of treatment he received for back disability from Dr. Beirne, for the records pertaining to his February 2010 injury and claim for Workman's Compensation related to such injury (to specifically include a copy of the determination on such claim, as well as complete copies of all medical records considered in connection with such claim).  The RO should secure complete clinical records of all evaluations or treatment identified, as well as updated records of any VA treatment the Veteran has received for back disability since November 2008.  If the Veteran does not provide the necessary identifying information/releases for private records sought within a year following the request, the claim should be further processed under 38 C.F.R. § 3.158(a).  If a private provider does not respond to VA's request for records which the Veteran authorized VA to secure, the Veteran should be reminded that ultimately it is his responsibility to ensure that pertinent private records are received (and afforded opportunity to submit them) 

2.  Thereafter, if (and only if) the record is complete (the records are received and the  claim has not been processed under 38 C.F.R. § 3.158(a)), the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service connected low back disability.  The record (to specifically include the records received pursuant to the request above) must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies (including range of motion studies with reports of any additional limitations due to factors such as pain, use, etc., should be completed).  The examiner should note whether or not there have been:   incapacitating episodes of disc disease (and if so, their frequency and duration); neurological symptoms other than those previously noted (and service connected); and whether the spine is ankylosed.  

The examiner must also specifically opine whether any current low back pathology, symptoms, and/or impairment of function are attributable solely to intercurrent postservice injury.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

